DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 10, 17, 19 and all claims depending therefrom (where applicable) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “the force” lacks antecedent basis in the claim.
Regarding claim 7, the limitation “in which a pair of bumps is provided” is unclear because it is not known whether the “pair of bumps” is distinct from the bumps recited in claim 6 (upon which claim 7 depends), or included in the bumps recited in claim 6.
Regarding claim 10, the limitation “the base of the needle” lacks antecedent basis in the claim.
Claim 17 is rejected for the following reasons: 
The limitation “the centre line of the second part” lacks antecedent basis. 
The meaning of the limitation “recurved” is not known (it is assumed that “recurved” refers to a curve that doubles back on itself).
The limitation “its free end” lacks antecedent basis because it has not been previously established in the claim that a projection comprises a free end. Further, the term “its free end” has apparently been used to refer to both the free end of the first projection and a free end of the second projection, which raises confusion. It is suggested to amend the claim to clearly distinguish the free ends of each of the first and second projections.
The limitation “a stop for the third position” is unclear since it is not known whether a “stop” is interpreted to be a structural element.
Regarding claim 19, the limitation “preventing removal of the device” is unclear, since it is not known from what other structure or components the device could be removed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 9 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woehr (U.S. Pat. 8,057,431 B2, hereinafter “Woehr”).
Regarding claim 1, Woehr discloses a needlestick prevention device for an injection needle carried by a needle-bearing member (e.g., element 220 in Fig. 15 carrying needle 252) of a syringe 255 (Fig. 15), in which the device is formed as a one-piece moulding and comprises 
a first part (e.g., 258 in Fig. 15) adapted to be attached to the needle-bearing member and 
a second part 256 (Fig. 15) providing a shield for the needle and pivotally movable relative to the first part to expose the needle for use, 
the device being adapted to adopt:

a second position in which the needle is exposed for filling of the syringe and injection (see Fig. 15 and col. 10, lines 7-8 referring to this position as an “open position”), 
a third position in which the needle is protected after filling of the syringe but before injection (see Fig. 16 and col. 10, lines 27-29 disclosing a “semi-locked or start position, that is also a packaged or shipped position”; in this case, the third position is the semi-locked or start position),
a fourth position in which the needle is locked in the device following injection (see Fig. 18 and col. 10, lines 10-11 and lines 61-62 disclosing a “locked” or “secured” position), the shield having a transport recess (shown as the U-shaped joint into which the needle 252 is set in Fig. 16; Fig. 19 specifically shows the position of the needle 252A located in the recess) and a locking recess (shown as the region into which the needle is set in Fig. 18; see also Fig. 19 specifically showing the position of the needle 252C located in the recess defined by distal end of the hook arm 270) connected by a gate device (combination of 203 and 270, which forms the part of the catch mechanism that separates the two recesses as shown in Fig. 18 and 19),
the arrangement being such that in the third position the needle is in the transport recess and is able to move into the second position (see col. 10, lines 5-8 disclosing 
in the fourth position the needle moves through the gate device into the locking recess, with the gate device preventing movement out of the fourth position (see Fig. 18 and Fig. 19 illustrating the distal hooked end of the hook arm 270 preventing movement of the needle out of position 252C; see also col. 10, line 61 to col. 11, line 9).
Regarding claim 4, Woehr discloses that the hinge 259 (Fig. 15) also retains the second part in the first and third positions (i.e., the second part may be at its first and third positions as retained by the hinge; otherwise, the second part would become detached from the first part).
Regarding claim 5, Woehr discloses that the first and third positions are the same, so that the second part is initially in the transport recess (see Fig. 16 illustrating this position and see col. 10, lines 27-29 disclosing a “semi-locked or start position, that is also a packaged or shipped position” which have been described above to correspond to the claimed third and first positions respectively).
Regarding claim 9, Woehr discloses that the gate device 270 is provided along part or the whole length of the needle (i.e., the gate device 270 is shown to be provided along a part of the needle as shown in Figs. 16-19).
Regarding claim 11, Woehr discloses that the gate device 270 is provided for a central portion of the needle (as illustrated in Fig. 18, the gate device 270 is located roughly equidistant between the base of the needle where it connects to the needle hub, and the distal tip of the needle).


    PNG
    media_image1.png
    664
    669
    media_image1.png
    Greyscale

Woehr (U.S. Pat. 8,057,431 B2), annotated Fig. 19.


Regarding claim 17, Woehr discloses that a first projection (i.e., the projection referenced in annotated Fig. 19, above) curves across the centre line of the second part to form a stop for the third position, and its free end is recurved and a second projection extends towards the locking recess with its free end angled outwardly, and spaced from the first projection (the projection has a free end which doubles back on itself to form the hook arm 270; further still, the hook arm 270 has a distal end that doubles back on itself again to partly define the locking recess where needle 252C is set in Fig. 19; these two projections are spaced from one another and appear to extend through a longitudinal axis defining a center point of the needle cap 256).
Regarding claim 18, Woehr discloses that the locking recess is formed in an enlarged portion of the second part (i.e., the locking recess is shown in Fig. 19 to be the area into which needle 252C is set; this recess is enlarged, for example, relative to the smaller curved distal end of the hook arm 270).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Woehr (U.S. Pat. 8,057,431 B2)
Regarding claims 2 and 6-8, it is noted that in the embodiment shown in Figs. 15-19, Woehr does not appear to disclose the claimed energy-dissipating means operative 
However, in another embodiment in Fig. 20, Woehr discloses an energy-dissipating means in the form of two bumps 284 provided on the second part 286 which contact corresponding surfaces (e.g., the surfaces of an inwardly tapering opening to the socket 282) on the first part before the gate device contacts the needle (i.e., the engaging with the inwardly tapering opening would expectedly occur before the first and second parts are locked into place and the needle contacts the gate device). The bumps are shown to be adjacent the hinge 290 (Fig. 20) and col. 11, lines 37-40 discloses two bumps being present in the embodiment of Fig. 20.
A skilled artisan would have found it obvious at the time of the invention to modify the embodiment of Woehr accordingly, so as to incorporate the energy-dissipating means shown in at least Fig. 20 of Woehr, so as to lock and hold the second and first parts together as desired. The means would expectedly perform the energy-dissipating function as the bumps 284 contact the sloping, inwardly tapering opening to socket 282 which slows the movement of the bumps 284 into the socket.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Woehr (U.S. Pat. 8,057,431 B2) in view of Paudler (U.S. Pat. 5,242,417, hereinafter “Paudler”).
Regarding claim 3, Woehr discloses that the first and second parts of the device are connected by a living hinge 259 (Fig. 15), but does not appear to disclose that the living hinge provides the force to move the second part between the first and second 
Paudler discloses a needlestick prevention device for an injection needle, in which a living hinge 24 (Fig. 1) is connected to both a needle bearing member 10 (Fig. 1) and a second part 16 (Fig. 1) to shield a needle 14 (Fig. 1). Paudler further discloses that the needle stick prevention device is self-closing such that hinge provides a force to move the second part 16 from an open to a closed position once movement has been initiated by a user (see col. 3, lines 44-57 disclosing that when a user desired to move the needle shield to a shielding position, a user applies a slight amount of force which activates tension spring 24 to pull the second part 16 the rest of the way to a position around the needle 14 as shown in Fig. 3). It is understood that this spring 24 would also allow a user to move the needle shield to an "unshielding" position by preforming the reverse operation.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Woehr so that the living hinge provides the force to move the second part between the first and second positions, and between the second and third positions, once movement is initiated by the user, as taught and suggested in Paudler, in order to improve safety by allowing the second part to enclose the needle without the user having to place his or her fingers near the needle (see Paudler at col. 2, lines 16-21).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Woehr (U.S. Pat. 8,057,431 B2) in view of Arcusin et al (U.S. Pat. 5,312,369, hereinafter “Arcusin”).
Regarding claim 10, it is noted that Woehr does not appear to disclose that the gate device is provided at least at the base of the needle.
Arcusin discloses a needlestick prevention device in which a gate device 10/10a/10’ (Fig. 2) may be located at the base of a needle to provide locking of a needle within a second part 1 (i.e. needle protector). See, e.g., Figs. 1-3 and col. 2, lines 27-34.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Woehr so that the gate device is provided at least at the base of the needle, since Arcusin teaches that a gate device to trap the needle within the second part may be located at a variety of locations along the second part 1; thus, a skilled artisan would recognize that making this modification appears to amount to simply moving the gate device to a different location with a reasonable expectation of success in providing the same function. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woehr (U.S. Pat. 8,057,431 B2) in view of Bachman et al (U.S. Pat. 5,733,265, hereinafter “Bachman”).
Regarding claims 19 and 20, in the embodiment shown in Figs. 15-19, Woehr does not appear to disclose that the first part is attached to the needle-bearing member by attachment means providing for the rotation of the needlestick prevention device relative to the needle-bearing member but preventing removal of the device, in which 
Bachman discloses a needlestick prevention device to be carried by a needle-bearing member of a syringe (i.e., a needle hub 20 in Fig. 1) and a needlestick prevention device 32 and 48 (Fig. 3) having a first part 48 adapted to be attached to the needle-bearing member. Further, Bachman discloses an attachment means in the form of a projection 21 (Fig. 1) on the needle-bearing member that interfaces with a groove 78 (Fig. 1) on the first part, in order to prevent removal of the needlestick device from the needle-bearing member (see col. 6, lines 36-38).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Woehr, in order to provide the attachment means as taught in Bachman, thus retaining the needlestick device on the needle-bearing member (as taught in Bachman at col. 6, lines 36-38) for the purpose of predictably preventing accidental detachment of the needlestick prevention device and the needle-bearing member that may expose a user to a needle stick.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
05/25/2021